                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                    AT KNOXVILLE

    TAYLOR HATFIELD-EVANS et al.,                )
                                                 )        Case No. 3:17-cv-419
          Plaintiffs,                            )
                                                 )        Judge Travis R. McDonough
    v.                                           )
                                                 )        Magistrate Judge Debra C. Poplin
    ENNRL, INC. et al.,                          )
                                                 )
          Defendants.                            )
                                                 )
                                                 )


                                             ORDER



         On October 30, 2018, United States Magistrate Judge Debra C. Poplin filed her report

and recommendation pursuant to 28 U.S.C. § 636(b)(1). (Doc. 22.) Magistrate Judge Poplin

recommended that the parties’ joint motion for approval of their settlement agreement (Doc. 17)

be granted in part and denied in part. (Doc. 22.) Neither party has filed any objections to

Magistrate Judge Poplin’s report and recommendation.1 Additionally, as noted by Magistrate

Judge Poplin, the parties submit that the proposed settlement is fair and reasonable. (Id. at 3.)

Nevertheless, the Court has conducted a review of the report and recommendation, as well as the

record, and it agrees with Magistrate Judge Poplin’s well-reasoned conclusions. Accordingly,


1
  Magistrate Judge Poplin specifically advised the parties that they had fourteen days in which to
object to the report and recommendation and that failure to do so would waive their right to
appeal. (Doc. 22, at 7 n.1); see Fed. R. Civ. P. 72(b)(2); see also Thomas v. Arn, 474 U.S. 140,
148–51 (1985) (noting that “[i]t does not appear that Congress intended to require district court
review of a magistrate’s factual or legal conclusions, under a de novo or any other standard,
when neither party objects to those findings”). Even taking into account the three additional
days for service provided by Federal Rule of Civil Procedure 6(d), the period in which the parties
could timely file any objections has now expired.
the Court will ACCEPT and ADOPT Magistrate Judge Poplin’s report and recommendation

(Doc. 22). The parties’ joint motion for approval of settlement (Doc. 17) is GRANTED IN

PART and DENIED IN PART. The settlement is APPROVED to the extent it is modified to

remove the confidentiality provision. Moreover, the settlement agreement SHALL NOT be

filed under seal. The parties are further ORDERED to submit a joint stipulation of dismissal

within thirty days of the date of this Order.

       SO ORDERED.

                                                /s/ Travis R. McDonough
                                                TRAVIS R. MCDONOUGH
                                                UNITED STATES DISTRICT JUDGE




                                                 2
